1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 26, 2022 has been entered.
3.	Applicant’s election of the species in which the Fc variant is a human IgG1 Fc region comprising mutations L234A, L235A, G237A, and N297A, in the reply filed on November 24, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 63, 73, 79, 80, 94, 95, 98-103, 147, 157-162, 164, and 165 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,208,459. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘459 patent anticipate the instant claims.  The ‘459 patent claims polypeptides comprising the same SIRP-α polypeptide or fragment thereof and the same Fc variant comprising the same four mutations as are recited in the instant claims.  The ‘459 patent claims nucleic acids encoding the same, plus vectors and host cells comprising the nucleic acid; claims pharmaceutical compositions comprising the polypeptides; and claims dimers and homodimers comprising the polypeptides.  The ‘459 patent claims methods of treating cancer using the polypeptides, optionally with one or more additional agents including at least one antibody, tumor associated antigen, or non-antibody therapeutic.
6.	Claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 157-162, 164, and 165 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7, 60, 64, 65, 67, and 68 of copending Application No. 16/886,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘559 application anticipate instant claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 162, 164, and 165.  The ‘559 application claims methods of using a polypeptide comprising the same SIRP-α D1 variant and the same Fc variants recited in the instant claims.  The ‘559 application claims the administration of these polypeptides in order to treat head and neck squamous cell carcinoma.  The polypeptides are administered in combination with pembrolizumab, an IgG4-based antibody which targets PD-1.  A method of administering a polypeptide anticipates claims drawn to the polypeptide per se.  The ‘559 application does not claim nucleic acids encoding the polypeptides, does not claim vectors and host cells comprising the nucleic acids, and does not claim producing the polypeptide from cultured host cells.  It would have been obvious to one of ordinary skill in the art to form the polypeptides recited in the claims of the ‘559 application recombinantly, i.e. through expression of nucleic acids encoding the polypeptides in a host cell and using a vector comprising the nucleic acid, because recombinant expression is a common and predictable method for producing a polypeptide.  The ’559 application does not claim administering the polypeptide in combination with a pharmaceutically acceptable carrier.  It would have been obvious to one of ordinary skill in the art to administering the polypeptide recite in the claims of the ’559 application recombinantly, because polypeptide therapeutics are almost universally administered in combination with pharmaceutically acceptable carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 157-161, and 165 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 25-32, and 34 of copending Application No. 17/692,006 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘006 application anticipate instant claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 161, and 165.  The ‘006 application claims methods of using a polypeptide comprising the same SIRP-α D1 variant and the same Fc variants recited in the instant claims.  The ‘006 application claims the administration of these polypeptides in order to treat HER2-positive gastric/gastroesophageal junction cancer.  The polypeptides are administered in combination with an anti-HER2 antibody, such as trastuzumab, an IgG1-based monoclonal antibody.  A method of administering a polypeptide anticipates claims drawn to the polypeptide per se.  The ‘006 application does not claim nucleic acids encoding the polypeptides, does not claim vectors and host cells comprising the nucleic acids, and does not claim producing the polypeptide from cultured host cells.  It would have been obvious to one of ordinary skill in the art to form the polypeptides recited in the claims of the ‘006 application recombinantly, i.e. through expression of nucleic acids encoding the polypeptides in a host cell and using a vector comprising the nucleic acid, because recombinant expression is a common and predictable method for producing a polypeptide.  The ’006 application does not claim administering the polypeptide in combination with a pharmaceutically acceptable carrier.  It would have been obvious to one of ordinary skill in the art to administering the polypeptide recite in the claims of the ’006 application recombinantly, because polypeptide therapeutics are almost universally administered in combination with pharmaceutically acceptable carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 157-161, and 165 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-34 and 58-69 of copending Application No. 17/718,888 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘888 application anticipate instant claims 63, 73, 79, 80, 94-96, 98-100, 105, 108, 161, and 165.  The ‘888 application claims methods of using a polypeptide comprising the same SIRP-α D1 variant and the same Fc variants recited in the instant claims.  The ‘888 application claims the administration of these polypeptides in order to treat aggressive non-Hodgkin lymphoma and indolent lymphoma.  The polypeptides are administered in combination with an anti-CD20 antibody, such as rituximab, an IgG1-based monoclonal antibody.  A method of administering a polypeptide anticipates claims drawn to the polypeptide per se.  The ‘888 application does not claim nucleic acids encoding the polypeptides, does not claim vectors and host cells comprising the nucleic acids, and does not claim producing the polypeptide from cultured host cells.  It would have been obvious to one of ordinary skill in the art to form the polypeptides recited in the claims of the ‘888 application recombinantly, i.e. through expression of nucleic acids encoding the polypeptides in a host cell and using a vector comprising the nucleic acid, because recombinant expression is a common and predictable method for producing a polypeptide.  The ’888 application does not claim administering the polypeptide in combination with a pharmaceutically acceptable carrier.  It would have been obvious to one of ordinary skill in the art to administering the polypeptide recite in the claims of the ’888 application recombinantly, because polypeptide therapeutics are almost universally administered in combination with pharmaceutically acceptable carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 63, 73, 79, 80, 94-96, 98-101, 105, 108, 157-161, and 165 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15, 17, 19, 34, 40-42, 44, 45, and 76-79 of copending Application No. 17/105,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘353 application anticipate instant claims 63, 73, 79, 80, 94-96, 98-101, 105, 108, 161, and 165.  The ‘353 application claims methods of using a polypeptide comprising the same SIRP-α D1 variant and the same Fc variants recited in the instant claims.  The ‘353 application claims the administration of these polypeptides in order to treat head and neck squamous cell carcinoma.  The polypeptides are administered in combination with a PD-1 inhibitor such as pembrolizumab, an IgG4-based antibody which targets PD-1; an antimetabolite; and a platinum-based chemotherapy agent.  A method of administering a polypeptide anticipates claims drawn to the polypeptide per se.  The ‘353 application does not claim nucleic acids encoding the polypeptides, does not claim vectors and host cells comprising the nucleic acids, and does not claim producing the polypeptide from cultured host cells.  It would have been obvious to one of ordinary skill in the art to form the polypeptides recited in the claims of the ‘353 application recombinantly, i.e. through expression of nucleic acids encoding the polypeptides in a host cell and using a vector comprising the nucleic acid, because recombinant expression is a common and predictable method for producing a polypeptide.  The ’353 application does not claim administering the polypeptide in combination with a pharmaceutically acceptable carrier.  It would have been obvious to one of ordinary skill in the art to administering the polypeptide recite in the claims of the ’353 application recombinantly, because polypeptide therapeutics are almost universally administered in combination with pharmaceutically acceptable carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Claims 97, 148, 149, and 163 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 63, 73, 79, 80, 94-103, 105, 108, 147-149, and 157-165 are deemed to be novel and unobvious over the prior art of record or any combination thereof.  The obviousness rejection over Raymond et al (U.S. Patent Application Publication 2011/0237498) in view of Vagmeyster et al (U.S. Patent Application Publication 2009/0068195) and Blankenship et al (U.S. Patent Application Publication 2014/0161800), set forth in section 5 of the Office action mailed August 31, 2021, is withdrawn.  The declaration under 37 CFR 1.132 by Inventor Pons, filed September 26, 2022, especially in sections 7-9, probatively demonstrates unexpected results for the IgG1 Fc variants recited in the instant claims comprising the mutations L234A, L235A, G237A, and N297A.  The unexpected result is the lack of detectable binding to Fcγ receptors CD16a, CD32a, CD32b/c, and CD64, compared to IgG1 Fc variants comprising fewer than the four required substitutions.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 12, 2022